IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0056-11


AARON SOMERS, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE TENTH COURT OF APPEALS

BRAZOS  COUNTY



 Cochran, J., filed a concurring opinion in which Hervey, J., joined.

O P I N I O N


	I join the majority opinion with the understanding that we are assessing only the
general scientific reliability of an EMIT test.  We are not addressing the question posed by
Judge Meyers and Judge Johnson concerning the relevancy of this EMIT test to a disputed
issue in appellant's trial.  We are not addressing whether such an unconfirmed EMIT test
would be admissible when offered to show some purported connection between the results
of the EMIT test and the accident victim's cause of death.  We are not addressing the
ultimate admissibility of this "unconfirmed" EMIT test into evidence.  And we are certainly
not addressing the question of whether the trial court abused its discretion in excluding this
evidence.  Those are entirely distinct questions from the one that we resolve.  And those
questions are not before us.

Filed: June 6, 2012
Publish